Citation Nr: 1735760	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-25 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance for the 2013 calendar year.

(The appeal for an increased initial evaluation for a lumbar spine disability is addressed in a separate decision.)


ORDER

An annual clothing allowance for the 2013 calendar year is granted.


FINDING OF FACT

The lumbosacral corset the Veteran has been prescribed by VA for his lumbar spine disability tends cause wear and tear to his clothing.  



CONCLUSION OF LAW

The criteria for an annual clothing allowance for the 2013 calendar year have been met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from January 1981 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 letter of determination, which denied the Veteran an annual clothing allowance for the 2013 calendar year.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2017.

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014).

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(1) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or

(2) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.

38 C.F.R. § 3.810 (a)(1)(ii)(A).

The evidence of record demonstrates that the Veteran has been service connected for thoracolumbar degenerative disc and joint disease since May 2010.  The Veteran was issued a lumbosacral corset brace for his lumbar spine disability by VA in January 2011.  The Fayetteville VAMC found that the Veteran's brace was likely to wear or tear clothing in a May 2012 letter and awarded him an annual clothing allowance for the 2012 calendar year.  

In May 2013, the Veteran filed for an annual clothing allowance for his back brace that VA prescribed for his service-connected lumbar spine disability.  In a June 2013 letter, the Atlanta VAMC denied an annual clothing allowance for the 2013 calendar year as the Veteran's particular appliance "no longer qualif[ied] for clothing allowance.  The stays on the side and/or back are covered and are designed not to cause wear or tear on clothing per the manufacture[r]."  

In a July 2013 statement, the Veteran indicated that he was service connected for a lumbar spine disability and was issued a back brace to help stabilize his back.  He stated that his clothing wore thin due to his back brace and that he had to throw shirts away; he indicated that his clothes wore out faster due to his "big, bulky brace," and as a result he should be awarded a clothing allowance that he had received in the past for the same back brace.  

The Atlanta VAMC again denied the Veteran an annual clothing allowance for the 2013 calendar year in an August 2013 statement of the case as the "off-the-shelf LO flex lumbosacral corset issued [was] an elastic wrap around back orthosis.  The brace feature[d] covered aluminum stays with no exposed joints or surfaces which would cause damage and wear/tear to clothing.  Furthermore the brace has a life expectance of 6-8 months.  There ha[d] been no repair or replacement since the brace was issued" in January 2011.

The Veteran stated in his September 2013 substantive appeal, VA Form 9, that he has taken "very good care" of his back brace so that it would not have to be replaced; he felt that this fact was being used against him.  He further stated that his brace wore his clothing thin where it rubbed against his abdomen and back.  He stated that there was a "visual difference in [his] clothing after about 4 months of use with the brace."  

Finally, in the March 2017 hearing, the Veteran testified that he has to wear his back brace continuously and that after a certain period of time his clothing wears out as a result.  He further indicated that he used a prescription pain cream for his back at night, which caused damage to his pajamas.  During the hearing, the Veteran and his representative further indicated that the Fayetteville VAMC initially awarded the Veteran a clothing allowance, but then after he moved to Georgia, the Atlanta VAMC denied his clothing allowance for the same appliance he had been awarded a clothing allowance for the year before; the Veteran was confused and perplexed by this.  

Based on the foregoing evidence, the Board finds the Veteran's lay statements highly competent, credible and probative that his back brace actually, in fact, caused wear and tear to his clothing.  Such evidence is further bolstered by the Fayetteville VAMC's findings that the same back brace would cause wear and tear during the previous calendar year.  The Board does not find persuasive the finding that merely because the stays are covered and the manufacturer designed the brace not to wear and tear clothing, that actual wear and tear did not or would not occur in this case.  

Accordingly, by resolving all reasonable doubt in his favor, the Board finds that the evidence of record demonstrates that the Veteran's lumbosacral corset that has been prescribed by VA for his lumbar spine disability tends to wear and tear his clothing.  An annual clothing allowance for the 2013 calendar year is therefore warranted in this case.  See 38 U.S.C.A. § 1162; 38 C.F.R. §§ 3.102, 3.810.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	The American Legion
Department of Veterans Affairs


